Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 1 of 57




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Case No.: ________________________

Shawn Carstensen Hays, Individually and on
Behalf of All Others Similarly Situated,


                      Plaintiff(s),

v.


(1) Pfizer Inc., and
(2) Meridian Medical Technologies, Inc.,


                      Defendant(s).

_____________________________________________________________________________

               CLASS ACTION COMPLAINT AND JURY DEMAND
______________________________________________________________________________


               Plaintiff Shawn Carstensen Hays (“Plaintiff”), individually and on behalf of all

others similarly situated, brings this Class Action Complaint against Defendants Pfizer, Inc. and

Meridian Medical Technologies, Inc. (together, “Pfizer” or “Defendants”), and alleges:

                                       INTRODUCTION

       1.      This lawsuit arises from a scheme to defraud in which Defendants artificially

increased the number and frequency of purchases of the widely-used EpiPen product by listing a

false and misleading expiration date on the product. By doing so, Defendants forced premature

refills of the EpiPen while the product was still safe to use. From this scheme to defraud,

Defendants have caused at least hundreds of millions of dollars of excess purchases every year,
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 2 of 57




year after year, for over the last decade.1

       2.      The EpiPen is an epinephrine autoinjector device for the treatment of anaphylaxis.

The EpiPen is manufactured by Pfizer, Inc. via its subsidiary, Meridian Medical Technologies,

Inc. (“Meridian”), and marketed and sold in the United States by Mylan Specialty L.P. and its

parent company, Mylan N.V. (together, “Mylan”).

       3.      Working together with Mylan as an enterprise since at least November 2010,

Defendants have manipulated the EpiPen expiration date and engaged in deceptive practices to

force consumers and purchasers to buy the EpiPen more often than is medically necessary by: (a)

putting forward a shorter expiration date than is supported by either the medical literature or the

studies and data Defendants provided to the U.S. Food and Drug Administration (“FDA”) to

support a “temporary” extension for certain EpiPen lots; (b) aggressively pushing consumers to

purchase the EpiPen every 12 months, on a cycle, in sync with the “back to school” retail season;

and (c) embarking on deceptive marketing programs (using the interstate mails and wires) to

manipulate consumers and schools into not only believing but also further encouraging this false

annual retail purchasing cycle.

       4.      The truth about Defendants’ scheme began to unfold in August 2018. In response

to an epinephrine auto-injector shortage during back-to-school season, the FDA extended the shelf-

life of certain lots of EpiPens and authorized generic EpiPens (but not EpiPen Jrs.) by four months,

“based on stability data provided by Mylan and reviewed by the FDA.”2 Pfizer and Mylan jointly


1
 For simplicity, this Complaint uses the term “EpiPen” to refer to the EpiPen®, EpiPen 2-Pak®,
EpiPen Jr.®, and EpiPen Jr. 2-Pak® (collectively or individually, the “EpiPen”) except where
otherwise noted. (hereafter without ® for readability).
2
   FDA In Brief: FDA takes additional action to mitigate shortage of EpiPen by extending
expiration date for specific lots of medication (Aug. 21, 2018), https://wayback.archive-
it.org/7993/20190423050412/https://www.fda.gov/NewsEvents/Newsroom/FDAInBrief/ucm617
724.htm (last visited May 22, 2020).


                                                 2
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 3 of 57




announced this extension, declaring that “[t]his announcement is based on a careful review of

product stability data provided by Pfizer.”3

       5.      In other words, EpiPens suddenly gained a longer shelf life without any changes to

the product, device, or medicine. Indeed, this extended expiration date applied to lots of already-

manufactured devices, demonstrating that the existing formulation had a longer shelf life than

advertised. This four-month extension (from 20 months to 24 months) proves that Defendants and

Mylan were (and still are) engaged in a scheme to defraud by passing off the expiration date as

shorter than it actually was.

       6.      That Defendants and Mylan could suddenly expand the expiration date proves the

fraud scheme and confirms that the “temporary” expiration date should have been (at a minimum)

the “permanent” expiration date all along, for all lots of EpiPens. If the longer expiration date was

unsafe, the FDA never would (or could) have approved it—temporarily or otherwise.

       7.      Because the actual EpiPen expiration date is apparently much longer than 12

months, Defendants and the Mylan entities have worked to deceive consumers and purchasers into

obtaining a new EpiPen every 12 months. This scheme to defraud ensured a steady revenue stream

(good for Wall Street earnings and revenue projections), more EpiPen purchases, and an easier

(albeit fraudulent) marketing strategy by which Defendants could manipulate and leverage the

“back to school” retail season.

       8.      Defendants were motivated to put profits and revenue ahead of lives and medicine.

While much of the negative media attention in recent years has focused on Mylan’s misconduct,

Pfizer has been involved in Mylan’s misconduct and raking in the profits ever since acquiring King



3
     https://www.fda.gov/downloads/Drugs/DrugSafety/DrugShortages/UCM617733.pdf                 (last
visited May 22, 2020).


                                                 3
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 4 of 57




and Meridian in 2010.4 According to Pfizer’s publicly available annual financial reports,5 it has

consistently taken in massive revenue from EpiPen sales—over one quarter of a billion annually,

and well over $1 billion during the relevant time period—peaking in 2016 at $386 million:

                                    Year         EpiPen Revenue
                                              (in Millions) to Pfizer
                                    2012               $263

                                    2013               $273

                                    2014               $294

                                    2015               $339

                                    2016               $386

                                    2017               $290

                                    2018               $303

                                    2019               $303


          9.     Artificially restricting the EpiPen expiration date and forcing more purchases of the

EpiPen based on a fictitious “12-month cycle” was a perfect path for Pfizer’s and Mylan’s

executives to ensure that they would hit these earnings targets. Pfizer and Meridian manufacture

and package the EpiPen devices, including applying the expiration label and date to every device.

Upon information and belief, Pfizer and Meridian worked with Mylan to implement a scheme to

make sure the expiration date was lower than necessary. Consumers and payors were without the

data or means to ferret out the truth behind the various and secretive ways in which the early




4
 Jim Edwards, In $3.6B King Deal, Pfizer Gets a Small but Important EpiPen Monopoly, CBS
NEWS (Oct. 12, 2010), https://www.cbsnews.com/news/in-36b-king-deal-pfizer-gets-a-small-but-
important-epipen-monopoly/.
5
    https://investors.pfizer.com/financials/annual-reports/default.aspx (last visited May 26, 2020).


                                                   4
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 5 of 57




expiration scheme was carried out.

       10.     The history of the EpiPen’s expiration date is telling. Until 2001, the EpiPen had

an approved 27-month shelf life from the date of manufacture until the device expired and was no

longer intended for use.6

       11.     In November 2001, Meridian (now owned by Pfizer) submitted a new stability

protocol along with data to request a reduction of the EpiPen’s shelf life from 27 months from the

date of manufacture to only 20 months from the date of manufacture under a “Changes Being

Effected in 30 days” supplemental new drug application (“sNDA”).

       12.     Despite this change, both the device and the active pharmaceutical ingredient

(epinephrine) remained the same.

       13.     Mylan acquired the right to market the EpiPen in the United States in 2007.

Following Mylan’s acquisition, the price of the EpiPen was hiked aggressively, year after year,

from approximately $100 for a 2 pack of EpiPens in 2008 to over $600 per 2 pack by 2016. In

addition to pursuing a pricing strategy that placed profits over public health, Defendants began to

further restrict the EpiPen’s expiration date as a further means to enhance their bottom line.

       14.     As part of the national controversy over EpiPen pricing in Fall 2016, Mylan’s CEO,

Heather Bresch, testified to Congress under oath on September 21, 2016, that EpiPens expire 18

months after the date of manufacture—not 20 months.7

       15.     Around this same time, Mylan and Pfizer were also telling the public that the


6
 FDA, Center for Drug Evaluation and Research, Approval Package for 019430Orig1s015 (Apr.
16, 2002), https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last
visited May 7, 2020).
7
 Reviewing the Rising Price of EpiPens: Hearing Before the H. Comm. on Oversight & Gov’t
Reform,     114th      Cong.      28   (2016)    (Testimony     of   Heather     Bresch),
https://www.govinfo.gov/content/pkg/CHRG-114hhrg24914/pdf/CHRG-114hhrg24914.pdf (last
visited May 7, 2020) (“Rising Price”).


                                                 5
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 6 of 57




EpiPen expires and should be replaced every 12 to 18 months—not 20 months.8

           16.   Then, in August 2018, Defendants and Mylan extended the shelf-life of certain lots

of EpiPens and authorized generic EpiPens (but not EpiPen Jrs.) by four months.

           17.   The following table summarizes Defendants’ ever-changing position as to the

expiration of the EpiPen:

    Date             Represented       Event related to Expiration Dates
                     Shelf Life
    12/22/1987       27 months         Original approval under New Drug Application #019430,
                                       with 27-month expiration date9
    11/21/2001       20 months         Meridian submits supplemental new drug application
                                       under Section 505(b)(2) to reduce the shelf life of the
                                       EpiPen Auto Injector from 27 to 20 months and change
                                       the stability protocols for the EpiPen and EpiPen Jr. Auto
                                       Injectors10
    4/16/2002        20 months         FDA Center for Drug Evaluation and Research approves
                                       Meridian’s supplemental new drug application proposing
                                       a reduction of the shelf life for the EpiPen and EpiPen Jr.
                                       Auto Injectors from 27 months to 20 months11
    9/21/2016        18 months         Mylan CEO Heather Bresch testifies that the shelf life of
                                       EpiPens is 18 months, and that they were trying to get it to
                                       “a minimum of 24 months.”12



8
  Carmen Heredia Rodriguez, The need to replace EpiPens regularly adds to concerns about cost,
PBS NEWS HOUR (Oct. 2, 2016), https://www.pbs.org/newshour/health/epipens-replace-cost (last
visited May 7, 2020); Ronnie Cohen, EpiPens should work at least a while past expiration dates,
REUTERS (May 8, 2017), https://www.reuters.com/article/us-health-epipens-expiration-
idUSKBN1842BW (last visited May 7, 2020).
9
 FDA, Center for Drug Evaluation and Research, Approval Package for 019430Orig1s015 (Apr.
16, 2002), https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last
visited May 7, 2020).
10
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).
11
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).
12
   Reviewing the Rising Price of EpiPens: Hearing Before the H. Comm. on Oversight & Gov’t
Reform,     114th      Cong.      28    (2016)    (Testimony     of    Heather     Bresch),
https://www.govinfo.gov/content/pkg/CHRG-114hhrg24914/pdf/CHRG-114hhrg24914.pdf (last
visited May 7, 2020) (“Rising Price”).


                                                 6
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 7 of 57




 10/2016-          12-18 months       Julie Knell, director of specialty communications at
 5/2017                               Mylan, states that the EpiPen expiration date range is 12-
                                      18 months and recommends that patients refill their
                                      prescriptions on those intervals 13
 8/21/2018-        20 months          FDA extends the expiration date of specific lots of 0.3 mg
 present           (labeled)          EpiPens by four months beyond the labeled expiration
                                      date14
                   24 months              • States that this four-month extension is “beyond
                   (acknowledged              the approved 20-month shelf life”
                   safe shelf life)       • States that the extension is based on “stability data
                                              provided by Mylan and reviewed by the FDA”

                                      FDA continues to extend specific lots of 0.3 mg EpiPens
                                      by four months beyond the labeled expiration date15


       18.    Indeed, published medical journals show that EpiPens have a longer shelf life than

Defendants and Mylan have represented.

       a.     A 2015 study published in the Annals of Allergy, Asthma, and Immunology

              analyzed multiple EpiPen devices that were up to 24 months past the stamped

              expiration date (and therefore 44 months from the date of manufacture) and

              concluded that 100% of these devices contained at least 90% of the original dose

              and would therefore be considered to still be safe and effective according to FDA

              standards.16


13
  Carmen Heredia Rodriguez, The need to replace EpiPens regularly adds to concerns about cost,
PBS NEWS HOUR (Oct. 2, 2016), https://www.pbs.org/newshour/health/epipens-replace-cost (last
visited May 7, 2020).
14
   FDA In Brief: FDA takes additional action to mitigate shortage of EpiPen by extending
expiration date for specific lots of medication (Aug. 21, 2018), https://wayback.archive-
it.org/7993/20190423050412/https://www.fda.gov/NewsEvents/Newsroom/FDAInBrief/ucm617
724.htm (last visited May 22, 2020).
15
   See https://www.fda.gov/media/127690/download (last visited May 26, 2020) (last relevant lot
to expire October 2020).
16
  Rachid, et al., Epinephrine doses contained in outdated epinephrine auto-injectors collected in
a Florida allergy practice, 114 ANNALS OF ALLERGY, ASTHMA, AND IMMUNOLOGY, 354-56
(2015).


                                                7
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 8 of 57




       b.      Similarly, another study published in the Annals of Internal Medicine in 2017 found

               that all of the EpiPens studied that were up to 29 months past the stamped expiration

               date (and therefore 49 months from the date of manufacture) contained at least 90%

               of the original dose and would therefore be considered to still be safe and effective

               according to FDA standards.17

       c.      Again, strikingly similar results were reported in 2019 in a study in The Journal of

               Allergy and Clinical Immunology: In Practice. The authors discovered that all of

               the EpiPens studied that were up to 33 months past the stamped expiration date

               (and therefore 53 months from the date of manufacture) contained at least 90% of

               the original dose and would therefore be considered to still be safe and effective

               according to FDA standards.18

       19.     Defendants’ incentive to artificially reduce and otherwise manipulate the EpiPen

expiration date is clear because of two distinct features of the EpiPen market:

       a.      Unlike other prescription drugs (for example, antibiotics), EpiPens are prescribed

               with the expectation they will be used only in the rare, unanticipated occurrence of

               a life-threatening anaphylactic emergency. That means the vast majority of EpiPens

               (somewhere well above 95%) expire before use. In turn, almost all patients re-

               purchase EpiPens based strictly on expiration dates and not when they have

               consumed or used the EpiPen—because, again, few EpiPens are ever used. Indeed,

               the very act of purchasing an EpiPen is proof that the patient knows of her allergy,



17
  F. Lee Cantrell, Patricia Cantrell, Anita Wen, Epinephrine Concentrations in EpiPens After the
Expiration Date, 166 ANNALS OF INTERNAL MEDICINE 918, 918-19 (June 20, 2017).
18
  Lynn Kassel, Caroline Jones, Abebe Mengesha, Epinephrine drug degradation in autoinjector
products, 7 J. ALLERGY & CLINICAL IMMUNOLOGY: IN PRACTICE 2491, 2491-2493 (2019).


                                                 8
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 9 of 57




                which in and of itself makes it likely she will avoid exposure to the thing that

                necessitated the purchase of an EpiPen in the first place.

         b.     The EpiPen device has historically dominated the epinephrine auto-injector market,

                possessing approximately 95% market share as of January 2016.

         20.    Defendants appear keenly aware of the financial significance of their represented

EpiPen expiration dates and go to extraordinary lengths to warn patients, schools, and other

stakeholders to dispose of expired EpiPens and repurchase new ones at a cost of several hundred

dollars every year. This is best illustrated by Mylan’s “My EpiPen Email Program,” through which

Mylan emails patients when their EpiPens are about to expire and reminds them to repurchase new

ones before their devices expire.19

         21.    While annually extracting hundreds of millions of dollars from increased

prescription frequency, Defendants have maliciously ignored the health risks created by their

scheme to artificially reduce EpiPen expiration dates, which is that patients facing life-threatening

emergencies may be reluctant to use “expired” EpiPens when these devices still provide life-saving

medicine. There is at least one documented instance where a mother did not administer an EpiPen

that was expired by two months to her college-aged son, who died of the anaphylactic reaction

while the EpiPen (which could have been safely used) sat dormant.20

         22.    Obviously, a longer shelf life decreases the annual sales on a per patient basis. Thus,

the temptation for Defendants to falsely shorten the expiration date is undeniable, and their sudden

ability to extend the expiration date by several months creates a common-sense inference that



19
     My EpiPen Email Program, https://www.epipen.com/en/my-epipen (last visited May 7, 2020).
20
   Karen Miller, College Freshman with Peanut Allergy Dies After Eating a Cookie,
ABCNEWS.COM (Mar. 15, 2013), https://abcnews.go.com/Health/Allergies/college-freshman-
peanut-allergy-dies-eating-cookie/story?id=18723777 (last visited May 7, 2020).


                                                  9
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 10 of 57




Defendants have engaged in a years-long scheme to defraud via expiration date manipulation.

          23.    It was not until the recent extension of this expiration date that Defendants’ and

Mylan’s fraud scheme became clear. Defendants and Mylan were able to conceal the true

expiration date from consumers and third-party payors until their 2018 submissions to the FDA.

          24.    Defendants’ actions to manipulate EpiPen expiration dates, with Mylan, are part of

an illegal scheme to defraud that must be corrected under the civil damages provisions of the

Racketeering and Corrupt Practices Act (“RICO”)21 and have damaged the business or property of

Plaintiff and the Class (defined below).

          25.    For all Defendants’ actions alleged herein, Plaintiff seeks to recover RICO damages

caused by the pattern of racketeering from November 1, 2010 through the present (the “Class

Period”), during which time Pfizer, Meridian, and the Mylan entities were engaged in an association-

in-fact enterprise within the meaning of RICO.

                                             PARTIES

          26.    Plaintiff Shawn Carstensen Hays is a resident and citizen of Colorado. During

the Class Period, Plaintiff Carstensen Hays has purchased several EpiPen devices in Colorado.

Plaintiff Carstensen Hays generally purchases EpiPens annually at or near the expiration date

printed on each device, including but not limited to a purchase of one EpiPen 2-Pak 0.3 MG/0.3

ML on December 18, 2015, followed by the purchase of a new EpiPen 2-Pak 0.3 MG/0.3 ML on

December 29, 2016. 22 The 2015 and 2016 purchases came at an out-of-pocket cost of $30 to

Plaintiff, plus an additional amount billed to her insurance, which results in higher premiums to




21
     18 U.S.C. § 1961, et seq.
22
  Plaintiff Carstensen Hays is gathering additional records on her annual purchases, but this record
collection has been delayed by the closure of one of her primary pharmacies.


                                                 10
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 11 of 57




her and others. Plaintiff would not have purchased as many EpiPens in recent years if Mylan and

Pfizer had not artificially reduced the expiration date on the EpiPen product and he thereby

suffered financial injury. Plaintiff monitored the expiration date of the EpiPens she purchased, and

as the expiration date approached, she made sure that she and her family purchased new EpiPens

on the cycle Defendants created and recommended so that her EpiPens would not be expired. Had

Plaintiff known that the true expiration date was much longer, she would have followed the true

expiration date and made her purchases later, only as needed and as dictated by the true expiration

date.

        27.    All purchases made by Plaintiff were for personal, family, or household use.

        28.    Defendant Pfizer Inc. is a publicly traded corporation organized under Delaware

law with its principal place of business located at 235 East 42nd Street, New York, New York

10017. Pfizer Inc. is the parent company of Meridian Medical Technologies, Inc., which

manufactures the EpiPens to be marketed and sold by the Mylan entities.

        29.    Pfizer is the biggest U.S. drug maker by revenue, and bought a Boulder, Colorado

company (Array Biopharma) in 2019 for $11.4 Billion.23

        30.    Defendant Meridian Medical Technologies, Inc. is corporation organized under

Delaware law with its principal place of business located at 6350 Stevens Forest Road, Suite 301,

Columbia, Maryland. Meridian Medical Technologies, Inc. became a wholly owned subsidiary of

Pfizer by virtue of a transaction in October 2010 in which Pfizer acquired King Pharmaceuticals,




23
  The Associated Press, Pfizer Plunks Down $11.4B for Boulder-Based Array BioPharma, CPR
News (June 17, 2019), https://www.cpr.org/2019/06/17/pfizer-plunks-down-11-4b-for-boulder-
based-array-biopharma/ (last visited May 7, 2020).


                                                11
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 12 of 57




Inc., which was the parent company of Meridian Medical Technologies.24

       31.     Pfizer Inc. and Meridian Medical Technologies, Inc. purposefully directed

activities and knew that EpiPens would be marketed and sold in Colorado.

       32.     Mylan N.V. is a member of the RICO enterprise but is not named separately as a

defendant (in part, among other reasons, because it will soon merge with Pfizer and become part

of Upjohn). It is a publicly-traded corporation incorporated under the laws of the Netherlands.

Mylan N.V. is the corporate successor to Mylan Inc. (by virtue of a 2015 transaction) and is the

parent company of another member of the RICO enterprise, Mylan Specialty L.P., a wholly owned

subsidiary, that markets and sells the EpiPen in the United States.

                                JURISDICTION AND VENUE

       33.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d) because this is a class action in which the aggregate amount in controversy exceeds

$5,000,000 (exclusive of interest and costs), the number of the members of the Class exceeds 100,

and at least one member of the putative Class is a citizen of a state different from that of one of

the defendants. This Court also has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

18 U.S.C. § 1964(c).

       34.     This Court has personal jurisdiction over Defendants because Defendants are

amenable to service of process, are co-conspirators, and each has minimum contacts with this

District, has purposefully availed itself of the privilege of conducting business in this state by

mailing, selling, marketing, and distributing thousands of EpiPens every month, and Plaintiff’s

claims arise out of Defendants’ conduct in this District.


24
   See Press Release, Pfizer, Pfizer to Acquire King Pharmaceuticals, Inc. (Oct. 11, 2010),
https://www.pfizer.com/news/press-release/press-release-
detail/pfizer_to_acquire_king_pharmaceuticals_inc (last accessed April 30, 2020).


                                                12
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 13 of 57




         35.    Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to these claims occurred in this District, including EpiPen sales made

by Defendants; each Defendant is subject to personal jurisdiction in this District; and Defendants

transact business in this District.

                                         BACKGROUND

A.       Allergies, Anaphylaxis, and Epinephrine

         36.    The EpiPen and EpiPen Jr. are disposable, prefilled automatic injection devices for

the delivery of epinephrine (also known as adrenaline), used in the treatment of severe allergic

reactions known as anaphylaxis.

         37.    Anaphylaxis is a life-threatening allergic reaction that can occur rapidly after

exposure to an allergen. Anaphylaxis manifests in a variety of symptoms, including swelling of

the tongue and throat, vomiting, reduced blood pressure, difficulty breathing, and if untreated,

death.

         38.    Food allergens, medications, latex, and insect bites are the most common causes of

anaphylaxis. Epinephrine is also used to treat anaphylaxis caused by exercise or unknown

substances.

         39.    According to Food Allergy Research & Education—an allergy advocacy and

research group—approximately 15 million people have food allergies in the United States. One

out of every 13 children in the United States has serious food allergies. Each year, allergic reactions

account for about 200,000 emergency room visits.25

         40.    Epinephrine is often effective at reducing the symptoms of anaphylaxis if


25
   Selena Larson, Outrageous EpiPen prices lead some people to make their own, CNNBUSINESS
(Sept.    24,     2016),  https://money.cnn.com/2016/09/24/technology/diy-epipen-affordable-
alternatives/?iid=TL_Popular (last visited May 7, 2020).


                                                  13
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 14 of 57




administered promptly. In the vast majority of cases, an epinephrine auto-injector is the most

effective device for quickly administering epinephrine.26

       41.     Patients prone to anaphylaxis are advised to carry an epinephrine auto-injector at

all times, to be used in the event of a severe allergic reaction. In short, epinephrine auto-injectors

can prevent suffering and save lives.

B.     The EpiPen

       42.     The predecessor auto-injector device was first developed by Survival Technology,

Inc. in the 1970s to administer a nerve agent antidote for the United States military. This original

auto-injector was called the ComboPen. It was subsequently modified to deliver immediate doses

of epinephrine, thus creating the EpiPen.27

       43.     The FDA approved the EpiPen for sale in the United States on December 22, 1987

under New Drug Application (“NDA”) #019430.28

       44.     The EpiPen is used to treat signs and symptoms of an allergic emergency, some of

which include hives, redness of the skin, tightness in the throat, breathing problems, and/or a

decrease in blood pressure.

       45.     The EpiPen has two important components: needle injection and medication

dispensing. It works by delivering epinephrine to reverse the effects of allergens by relaxing the




26
   Ben Popken, Mylan’s Upgraded EpiPen Torn Apart By Experts, NBC NEWS (Sept. 20, 2016),
http://www.nbcnews.com/business/consumer/mylan-says-it-upgraded-epipen-2009-so-experts-
looked-inside-n652651 (last visited May 7, 2020).
27
   Matt Reimann, The Story of the EpiPen: From Military Technology to Drug-Industry Cash
Cow, TIMELINE (Aug. 20, 2016), https://timeline.com/epipen-technology-drug-industry-
b28d19036dee#.seg6n7dls (last visited May 7, 2020).
28
   U.S. Food & Drug Administration, Drugs@FDA, NDA 019430,
https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=0
19430 (last visited May 7, 2020).


                                                 14
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 15 of 57




muscles around airways and tightening blood vessels to maintain respiratory and cardiovascular

function. “According to national food allergy guidelines, epinephrine is the only recommended

first-line treatment for anaphylaxis.”29

           46.    EpiPens are currently manufactured by Meridian Medical Technologies, a

subsidiary of Pfizer, but are marketed and sold in the United States by Mylan, through its

subsidiary: Mylan Specialty L.P. 30 The current EpiPen label (revised 2018 31 ) describes the

company’s relationship with regards to the EpiPen as follows:

           Manufactured for Mylan Specialty L.P., Morgantown, WV 26505, U.S.A. by
           Meridian Medical Technologies, Inc., Columbia, MD 21046, U.S.A., a Pfizer
           company

           EpiPen® and EpiPen Jr® are registered trademarks of Mylan Inc. licensed
           exclusively to its wholly-owned affiliate, Mylan Specialty L.P. of Morgantown,
           WV 26505, U.S.A.

           Copyright © 2018 Meridian Medical Technologies. All rights reserved.

           47.    Unlike most pharmaceutical products that are manufactured, sold, and marketed to

the public by a single company, the EpiPen manufacturing, sales, and marketing functions have

been split between two companies (now, Mylan and Pfizer) through various mergers and

acquisitions:




29
   See What is Epinephrine?, Epipen.com, https://www.epipen.com/about-epipen/what-is-
epinephrine (emphasis in original) (last visited May 7, 2020).
30
   EpiPen Label (rev. 2/2017),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/019430s074lbl.pdf (last visited May
7, 2020).
31
     Id.


                                                  15
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 16 of 57




 Date         Manufacturing                                 Sales and Marketing32
 1996         Longtime EpiPen manufacturer, Survival
              Technology, Inc., merges with Meridian
              Medical Technologies, Inc.
 1997                                                       Dey Pharma L.P. obtains exclusive
                                                            rights to market EpiPen in the US from
                                                            Meridian Medical Technologies, Inc.
 2002         Meridian Medical Technologies, Inc.
              acquired by King Pharmaceuticals Inc.
 2004                                                       Dey Pharma L.P. becomes part of
                                                            Merck KGaA
 2007                                                       Mylan Inc. acquires Merck KGaA
                                                            including Dey Pharma L.P. and the
                                                            EpiPen
 2010         Pfizer Inc. acquires King Pharmaceuticals
              Inc. including Meridian Medical
              Technologies, Inc. and the EpiPen, which
              continues to manufacture the EpiPen until
              today
 2012-                                                      Mylan Inc. changes the name of Dey
 Present                                                    Pharma L.P. to Mylan Specialty L.P. in
                                                            line with the Mylan brand, which
                                                            continues to market the EpiPen until
                                                            today


        48.       The EpiPen provides a 0.3 mg dose of epinephrine, while the EpiPen Jr. contains a

0.15 mg dose. The EpiPen Jr., intended for children, has a retail price that is the same as the EpiPen,

despite containing half the medicine (0.15 mg instead of 0.3 mg) of the EpiPen.

        49.       The number of patients filling a prescription for an EpiPen has grown 67% over the

past seven years. “[F]or doctors, who write prescriptions for the name they know best, the EpiPen

brand ‘is like Kleenex,’ says Robert Wood, a pediatric allergist at Johns Hopkins University




32
   Mylan, 27th Annual JP Morgan Healthcare Conference Presentation, Jan. 13, 2009, slide 7,
http://i.bnet.com/blogs/mylan-ir-jan-09.pdf (last visited May 7, 2020).


                                                  16
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 17 of 57




School of Medicine.”33

           50.   Mylan claimed in 2013 that food allergies among U.S. children are “on the rise,

now affecting one in 13” kids.34

           51.   As of January 2016, the EpiPen controlled approximately 95.2% of the epinephrine

auto-injector market.35

           52.   According to Kevin Deane, head of medical technologies for PA Consulting

Group (a global technology and design firm that sold a drug delivery technology company to

Pfizer in 2004), “the base components for each EpiPen, including the plastic cap, tube, and

needle, might cost between $2 to $4 to purchase.” 36 And the EpiPen contains “essentially [the]

same core technology that [has been] there for many years.” 37

           53.   In fact, two engineering industry experts peg the total cost of making an EpiPen

2-Pak at between $8.02 and $10.03, and that “even include[s] the bright-yellow box.”38

In August 2016, a national controversy erupted over the price of EpiPens, which had risen from



33
   Cynthia Koons and Robert Langreth, How Marketing Turned the EpiPen Into a Billion-Dollar
Business, BLOOMBERG (Sept. 23, 2015), http://www.bloomberg.com/news/articles/2015-09-
23/how-marketing-turned-the-epipen-into-a-billion-dollar-business (last visited May 7, 2020).
34
   Press Release, Mylan Inc., Mylan Applauds New Federal Legislation to Increase Anaphylaxis
Preparedness      in  Schools      (Nov.    14,  2013),   http://newsroom.mylan.com/press-
releases?item=123181 (last visited May 7, 2020).
35
   Sy Mukherjee, Mylan’s EpiPen is Bleeding Market Share to Its Rivals, FORTUNE (Mar. 6, 2017),
http://www.fortune.com/2017/03/06/mylan-epipen-competitors-surge/ (last visited Jan. 3, 2019).
36
  Ben Popken, Industry Insiders Estimate EpiPen Costs No More Than $30, NBC NEWS (Sep. 6,
2016), http://www.nbcnews.com/business/consumer/industry-insiders-estimate-epipen-costs-no-
more-30-n642091 (last visited May 7, 2020).
37
     Id.
38
   Tracy Seipel, EpiPen Outrage: Silicon Valley Engineers Figure Real Cost to Make Lifesaving
Auto-Injector Two-Pack — about                $8,     MERCURY NEWS (Oct. 1, 2016),
http://www.mercurynews.com/2016/10/01/epipen-outrage-silicon-valley-engineers-figure-true-
cost-to-make-lifesaving-auto-injector-about-10/ (last visited May 7, 2020).


                                                17
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 18 of 57




$93.88 per two-pack in 2007, when Mylan acquired the EpiPen franchise, to $608.61 as of May

16, 2016—an increase of more than 500% over nine years.39 The rise in price from the time Pfizer

acquired King and Meridian in 2010 has been equally jarring:




       54.     Pfizer and Mylan have a pattern and practice of EpiPen wrongdoing. First, from

July 2010 until March 2017, Mylan knowingly submitted false statements to state and federal

Medicaid programs that incorrectly classified the EpiPen as a “noninnovator multiple source” drug

(i.e., a generic drug) rather than a “single source” or “innovator multiple source” drug (i.e., a brand

drug) in order to reduce the rebate percentage that Mylan owed Medicaid from 23.1% to 13%,



39
   Lydia Ramsey and Andy Kierz, An EpiPen is 500% more expensive than it was in 2007 – here’s
how that happened, BUSINESS INSIDER (Aug. 24, 2016), https://www.businessinsider.com/epipen-
price-increases-2016-8 (last visited May 7, 2020).


                                                  18
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 19 of 57




thereby earning Mylan hundreds of millions of dollars in illegal, excess profits. In August 2017,

Mylan entered a settlement agreement in which it agreed to pay $465 million to resolve False

Claims Act liability related to misclassification of EpiPens for purposes of the Medicaid drug

rebate program. 40 Second, Mylan, Pfizer, and Heather Bresch have been sued for an EpiPen

Pricing Scheme in In re EpiPen Mktg., Sales Practices & Antitrust Litig., No: 2:17-md-02785-

DDC-TJJ (MDL No. 2785) (D. Kan.) (RICO class and indirect purchaser antitrust class

certified).41

                                  FACTUAL ALLEGATIONS

A.       The EpiPen Sham Expiration Scheme

         55.    Defendants and the Mylan entities misled consumers and payors into buying more

EpiPens by manipulating the expiration date for the EpiPen. The profit temptation was simple: by

pinching the expiration date, the product appears to last a shorter period of time, and thus

consumers and payors believe they have to purchase it more often.

        Meridian and Pfizer reduce the EpiPen Shelf Life from 27 months to 20 months.

         56.    Prescription drug products must bear an expiration date that a manufacturer

determines by appropriate stability testing to assure the product meets applicable identity, strength,

quality, and purity standards when a drug product is used.42 Before November 2001, the EpiPen




40
   Press Release, Department of Justice – Office of Public Affairs, Mylan Agrees to Pay $465
Million to Resolve False Claims Act Liability for Underpaying EpiPen Rebates, Aug. 17, 2017,
https://www.justice.gov/opa/pr/mylan-agrees-pay-465-million-resolve-false-claims-act-liability-
underpaying-epipen-rebates/ (Last visited May 7, 2020); United States ex rel. Sanofi-Aventis US
LLC v. Mylan Inc., et al., No. 16-CV-11572 (D. Mass.), Settlement Agreement.
41
  See, e.g., In re: EpiPen Mktg., Sales Practices & Antitrust Litig., 336 F. Supp. 3d 1256 (D. Kan.
2018); In re: EpiPen Mktg., Sales Practices & Antitrust Litig., 2020 WL 1873989 (D. Kan. Feb.
27, 2020).
42
     21 CFR § 211.137(a).


                                                 19
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 20 of 57




had a shelf life of 27 months from the date of manufacture until the product expired.43

       57.     On November 21, 2001, Meridian submitted to the FDA Changes Being Effected

in 30 days supplemental new drug application (S015) to NDA 19-430 that proposed the company

reduce the shelf life of the EpiPen from 27 months from date of manufacture to 20 months from

the date of manufacture and modified the Master Stability Protocols for the EpiPen and EpiPen Jr.

products.44

       58.     The November 2001 Master Stability Protocol superseded a previous stability

protocol that had been approved only three years earlier on November 20, 1998.45

       59.     As part of the new November 2001 Master Stability Protocol, Meridian signed and

agreed that any amendment to the stability protocol “must be documented and be approved by

Research and Development, Regulatory Affairs and Quality” departments within Meridian and

also that “FDA will be notified of all amendments” through appropriate regulatory channels.46

       60.     On April 16, 2002, based on Meridian’s certifications and representations sent

using the interstate mails and wires, the FDA responded to Meridian’s Changes Being Effected

sNDA and did not object to the company’s proposed changes to the EpiPen product or Master

Stability Protocols for either the EpiPen or EpiPen Jr.47




43
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).
44
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).
45
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).
46
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).
47
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).


                                                 20
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 21 of 57




          61.     There was no good faith or medical basis for dropping the expiration date to 20

months.

          Defendants begin publicly representing that the EpiPen expiration date was shorter.

          62.     At some point, Pfizer and/or Mylan further misrepresented the expiration date of

the EpiPen and EpiPen Jr. products when they began telling the public that these products had an

expiration date that was only 18 months after the product was manufactured.

          63.     To this end, in September 2016, Mylan’s CEO, Heather Bresch, specifically

testified to Congress that EpiPens’ shelf life was 18 months, and that Mylan was then working to

lengthen the product’s shelf life (back) to 24 months.48

          64.     Ms. Bresch testified under oath before Congress on September 21, 2016. The media

widely documented her raising her right hand and swearing to tell the truth to Congress during the

hearing, “Reviewing the Rising Price of EpiPens.” Here is a photo of her being sworn in under

oath:




          65.     This hearing was conducted specifically so that Congress could ask Defendants and

Mylan, under oath, why the EpiPen price was so high and why consumers and purchasers were



48
     Rising Price, supra, at n.4.


                                                 21
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 22 of 57




paying so much money to buy the EpiPen. Thus, the pricing and expiration date of the EpiPen

were not only material to the hearing being conducted, they were the only reason the hearing was

being held.

          66.     While under oath, Ms. Bresch testified on behalf of Pfizer and Mylan that the then-

current shelf life of the EpiPen was “eighteen [18] months” and that “within days” an application

would be submitted to extend the shelf life to a “minimum” of “twenty four months.” Ms. Bresch

falsely testified that Mylan and Pfizer “also invested so that we can soon offer a longer shelf life,

which means patients will go longer before needing a refill.”49

          67.     Ms. Bresch made this statement about “twenty-four months” twice. Here’s a

relevant portion of her testimony:




49
     Rising Price, supra, at n.4.


                                                  22
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 23 of 57




          68.     During this exchange, Congressperson Cummings expressed relief to Mylan’s

statements made under oath, saying, “Because I heard that it was a year, but I’m glad to hear it’s

18 months.”50

          69.     This “relief”—which halted any further inquiry into Defendants’ expiration date—




50
     Rising Price, supra, at n.4.


                                                 23
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 24 of 57




was the result of trickery. Ms. Bresch’s statements to Congress regarding the expiration date of

the EpiPen were knowingly false when made—and were never corrected by either Pfizer or Mylan.

By testifying before Congress, Ms. Bresch sought to and did in fact conceal Defendants’ attempts

to manipulate the expiration date of the EpiPen.

       70.     The September 21, 2016 hearing was expressly devoted to Mylan’s price gouging

and exploitation of the American public, and by being untruthful and dishonest before Congress,

Ms. Bresch corrupted an official proceeding on behalf of Mylan and Pfizer.

       71.     Ms. Bresch’s September 21, 2016 testimony was also knowingly false because

Mylan knew at the time of the hearing that the expiration date of the EpiPen was longer than 18

months. In fact, the then FDA-approved shelf life was at least 20 months. Thus, by representing to

Congress that the expiration date is 18 months and that Mylan is looking to increase the expiration

date to “24 months,” Ms. Bresch lied to Congress and sought to legitimize the false expiration date

in a public hearing.

       72.      Further, Ms. Bresch’s testimony was knowingly false because Mylan and Pfizer

never did submit an extended expiration date to the FDA, which she said Mylan would submit

“within days” and “soon” because they had been working on it “for a couple of years.” It has now

been over 1,000 days since Ms. Bresch testified on September 21, 2016, and there is no publicly

available information that indicates an FDA submission has been made to permanently extend the

expiration date for all EpiPen lots.

       73.     Ms. Bresch’s testimony was in fact “lulling” testimony that was designed to

appease Congress and to lull the members of Congress in the hearing into believing the EpiPen

expiration date was going to be extended. Facing regulatory scrutiny and the possibility Congress

would intervene to regulate drug prices, Mylan and Pfizer worked together to craft a message that




                                                24
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 25 of 57




would make Congress think there was relief in sight. The materiality of Mylan’s false testimony,

in other words, was significant. Mylan and Pfizer did in fact avoid further regulatory scrutiny, and

Congress did not intervene further because the Pfizer/Mylan enterprise had corrupted the official

proceeding held to scrutinize the Defendants’ fraudulent pricing.

       74.     In addition, Ms. Bresch’s September 21, 2016 statements are contradicted by recent

FDA statements that show, at a bare minimum, EpiPen’s approved shelf life is 20 months, not 18

months as stated by Ms. Bresch and apparently printed on each EpiPen device.51

       Defendants mislead and falsely encourage patients to refill EpiPen prescriptions
       within 18 months, or sooner.

       75.     Defendants have widely promoted the false notion of an 18-month shelf life for the

EpiPen and EpiPen Jr. products and specifically instruct EpiPen customers to dispose and re-

purchase EpiPens before the expiration date printed on each auto-injector.

       76.     In the fall of 2016, right after Ms. Bresch testified before Congress, an EpiPen

spokeswoman told PBS for its public reporting that “the EpiPen expires every 12 to 18 months,




51
   FDA In Brief: FDA takes additional action to mitigate shortage of EpiPen by extending
expiration date for specific lots of medication (Aug. 21, 2018), https://wayback.archive-
it.org/7993/20190423050412/https://www.fda.gov/NewsEvents/Newsroom/FDAInBrief/ucm617
724.htm (last visited May 7, 2020) (discussing “the change beyond the approved 20-month shelf
life . . . based on stability data provided by Mylan and reviewed by the FDA.”). See also Matt
Novak, EpiPen Expiration Dates Extended as Schools Face Shortage of Allergy Medicine,
Gizmodo.com (Aug. 22, 2018), https://gizmodo.com/epipen-expiration-dates-extended-as-
schools-face-shorta-1828491035 (last visited May 7, 2020) (“‘Mylan submitted additional data to
the FDA to show specific lot of its EpiPen product remained stable, retaining its strength, quality
and purity for up to 24 months when stored according to its labeled storage conditions,’ FDA
spokesperson Theresa Eisenman told Gizmodo over email.”); Meg Tirrell, FDA extends certain
EpiPen expiration dates to combat shortage, CNBC.com (Aug. 21, 2018),
https://www.cnbc.com/2018/08/21/fda-extends-certain-epipen-expiration-dates-to-combat-
shortage.html (last visited May 7, 2020) (“EpiPens typically have a shelf life of 20 months,
according to the FDA . . . .”).


                                                25
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 26 of 57




but that period includes the time it takes to distribute the product and reach the patient’s hands.”52

       77.     The spokeswoman repeated this misrepresentation several months later in a

Reuter’s story and encouraged the public to refill their prescriptions every 12 to 18 months: “The

expiration dates stamped on EpiPens reflect ‘the final day, based on quality control tests, that a

product has been determined to be safe and effective when stored under the conditions stated in

the package insert,’ Knell said. ‘Given the life-threatening nature of anaphylaxis, patients are

encouraged to refill their EpiPen Auto-Injector upon expiration, approximately every 12 to 18

months.’”53

       78.     Such representations only make sense if the EpiPens do not get into consumers’

hands until many months after they leave the manufacturer—and on regular 12 to 18 month

intervals. By way of example, in Canada (where the EpiPen is manufactured and sold by Pfizer

Canada), Pfizer has acknowledged that it only ensures that patients have 12 months of shelf-life

left on the EpiPens when they get to the pharmacy for purchase. 54 This, too, suggests that Pfizer

(and Pfizer Canada, which it controls) is especially focused on limiting the shelf life of the EpiPen

to align with a 12 month cycle: the exact cycle that fits with Defendants’ “back to school” program

and marketing campaign.

       79.     The expiration date is prominently displayed on every EpiPen and EpiPen Jr. carton



52
  Carmen Heredia Rodriguez, The need to replace EpiPens regularly adds to concerns about cost,
PBS NEWS HOUR (Oct. 2, 2016), https://www.pbs.org/newshour/health/epipens-replace-cost (last
visited May 7, 2020).
53
  Ronnie Cohen, EpiPens should work at least a while past expiration dates, REUTERS (May 8,
2017), https://www.reuters.com/article/us-health-epipens-expiration-idUSKBN1842BW (last
visited May 7, 2020).
54
    Pfizer Canada Inc., How long does a new EpiPen® have before it expires?,
https://www.epipen.ca/en/content/how-long-does-new-epipen%C2%AE-have-it-expires1 (last
visited May 7, 2020).


                                                 26
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 27 of 57




and each individual EpiPen device, as shown in the photograph below:




       80.     Mylan’s current EpiPen website includes the following advice regarding the use of

EpiPen and EpiPen Jr. products before the expiration date:55

               Do EpiPen and EpiPen Jr AutoInjectors (or their authorized generics)
               expire? If so, what should I do when one expires?

               Like any medication, EpiPen Auto-Injector (and its authorized generic) has
               an expiration date, which is printed on the side of the auto-injector. Because
               the effectiveness of epinephrine may decrease after the expiration date, you
               should promptly refill your prescription before the expiration date. You can
               register your auto-injectors online through the My EpiPen program and
               we’ll send you reminders before your devices expire.

       81.     Thus, directly targeting consumers, Mylan specifically encourages patients to sign

up for the My EpiPen Email Program so that the company can send patients reminders to refill

their prescription before their EpiPens expire, thereby ensuring that patients purchase new EpiPens


55
   Frequently Asked Questions, EpiPen.com, https://www.epipen.com/about-epipen-and-
generic/faq (last visited May 7, 2020).


                                                27
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 28 of 57




in the cycle that Mylan and Defendants dictate.56

         Defendants submit data to extend the EpiPen shelf life for some lots to 24 months.

         82.     By August 2018, the scheme by Defendants and Mylan to artificially increase

demand through expiration date manipulation had back-fired because an EpiPen shortage

developed. At that time, the FDA announced a shortage of EpiPen and similar epinephrine auto-

injector devices during the back-to-school season when many parents and schools ordinarily

replace (prematurely) expired devices.

         83.     Only because of that shortage, Defendants submitted additional stability data to the

FDA to support their request to extend the expiration date of only certain lots of EpiPens (and their

authorized generic equivalent product) by an additional four months from the date of

manufacture—for a total of 24 months (20 + 4, not the Congressional testimony of 18 + 4).57

Defendants did not extend the expiration date of any EpiPen Jr. auto-injectors in response to the

recall and did not extend the expiration date of all EpiPens on a permanent basis.

         84.     In contrast to the promise to Congress of a submission to support a longer expiration

date on all lots of EpiPens, this lot-specific agreement allowed Defendants and Mylan to ease some

of the pressure from the shortage while maintaining the artificially shortened labeled expiration

date on all EpiPens.

         85.     The FDA announced that it had approved the additional shelf life for these lots

“beyond the approved 20-month shelf life [] based on stability data provided by Mylan and




56
     https://www.epipen.com/en/my-epipen (last visited May 7, 2020).
57
  Matt Novak, EpiPen Expiration Dates Extended as Schools Face Shortage of Allergy Medicine,
Gizmodo.com (Aug. 22, 2018), https://gizmodo.com/epipen-expiration-dates-extended-as-
schools-face-shorta-1828491035 (last visited May 7, 2020).


                                                  28
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 29 of 57




reviewed by the FDA.”58

       86.     On August 21, 2018, Mylan and Pfizer jointly announced the 4-month shelf-life

extension of certain lots of EpiPen based on Pfizer stability data:

         Important Update on EpiPen® (epinephrine injection, USP) 0.3 mg Auto-
                        Injectors from Mylan and Pfizer

        Extended Expiration Dates for Select Lots of EpiPen® 0.3 mg Auto-Injectors
                            and its Authorized Generic

       To address shortages of EpiPen®, Pfizer is coordinating with FDA to extend the
       expiration dates of specific lots of EpiPen® 0.3 mg Auto-Injectors and its
       authorized generic version, after review of stability data. Patients should have
       confidence in using the products from these particular lots as Pfizer works to
       stabilize supply, which is anticipated in the fourth quarter of 2018.

       This announcement is based on a careful review of product stability data provided
       by Pfizer. We believe the extension of the expiration date will temporarily address
       patients’ access to and use of EpiPen® 0.3 mg Auto-Injectors, and the authorized
       generic, particularly during back-to-school season as demand increases.

       The affected lots, which have current expiration dates between April 2018 and
       December 2018, are listed in tables on the following pages with their new
       expiration dates and can be found on FDA’s website and
       EpiPen.com/EpiPenSupply.59

       87.     Pfizer issued a press release regarding the still-ongoing EpiPen shortage and

Pfizer’s decision to coordinate with FDA to extend expiration for lots of EpiPens with expiration

dates between April and December 2018.60


58
   FDA In Brief: FDA takes additional action to mitigate shortage of EpiPen by extending
expiration date for specific lots of medication (Aug. 21, 2018), https://wayback.archive-
it.org/7993/20190423050412/https://www.fda.gov/NewsEvents/Newsroom/FDAInBrief/ucm617
724.htm (last visited May 7, 2020).
59
   Available at:
https://www.fda.gov/downloads/Drugs/DrugSafety/DrugShortages/UCM617733.pdf (last visited
May 7, 2020).
60
   Available at:
https://www.pfizer.com/news/featured_stories/featured_stories_detail/important_update_on_epip
en_epinephrine_injection_usp_0_3_mg_auto_injectors (last visited May 12, 2020).


                                                 29
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 30 of 57




         88.     The Pfizer announcement includes a link to a YouTube video in which Dr. Freda

Lewis-Hall, Chief Medical Officer of Pfizer, updates patients about the EpiPen shortage and the

extension of the expiration date of certain lots of EpiPen.




         89.     Rather than request the FDA approve a change to the shelf life of EpiPen auto

injectors that would appear on the label, Pfizer has continued its deceptive strategy of only

requesting (multiple, repeated) extensions of labeled expiration dates on all current lots.

         90.     In June 2019, Pfizer and Mylan again posted through the FDA that they were

extending the expiration dates by four months on all lots of EpiPen 0.3 mg auto-injectors.61 The

extension was based on the product stability data provided by Meridian.

         91.     Pfizer has recently used this same tactic of temporary, lot-specific expiration date



61
     Available at: https://www.fda.gov/media/127690/download (last visited May 7, 2020).


                                                  30
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 31 of 57




extensions – but not a labeled expiration date change – with another of its epinephrine products.

In 2017, Pfizer (through its subsidiary Hospira) sought an extension of the shelf life for its

Abboject epinephrine pre-filled syringe. That product had a 21-month labeled expiration date. But

Pfizer submitted data showing that all of the samples of the epinephrine tested for at least 12

additional months were within the FDA-required specifications.62 The FDA has granted (and, like

EpiPen, continues to grant) Pfizer’s requested 12-month expiration date extension for all lots of

this product.63 But, just as with the EpiPen product, Pfizer never submitted this data to support a

permanent change to the labeled shelf life.

       92.     There is no doubt that Pfizer, Meridian, and Mylan understand that expiration dates

are critically important to consumers. The current EpiPen home page has the expiration date

extension as the main item, front and center, which it uses to directly target consumers and

purchasers across the nation:




62
   Letter from Hospira: A Pfizer Company to CDER FDA Drug Shortage Staff re Emergency
Syringe Expiration Date Extension (June 1, 2017) (attached as Exhibit 1); see also Announcement:
https://wayback.archive-
it.org/7993/20171102190121/https://www.fda.gov/Drugs/DrugSafety/ucm563378.htm;
Tables         showing        lot-specific      extensions:       https://wayback.archive-
it.org/7993/20171101121403/https://www.fda.gov/Drugs/DrugSafety/DrugShortages/ucm56336
0.htm
63
  U.S. Food & Drug Administration, Search List of Extended Use Dates to Assist with Drug
Shortages, https://www.fda.gov/drugs/drug-shortages/search-list-extended-use-dates-assist-drug-
shortages, search for “epinephrine” and review of entries for epinephrine products with National
Drug Code number NDC 0409-4921-34 (last visited April 29, 2020).


                                                31
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 32 of 57




       Published Sources Support a Longer Shelf-Life Than 18 Months

       93.     The fact that EpiPen has a longer shelf life than Defendants disclose and represent

to the public is supported not only by the “temporary” extension that Pfizer and Mylan obtained

for certain lots (which standing alone is sufficient to show that the expiration date should be

extended at least by four months), but also by ample, published medical literature.

       94.     In May 2000, the Journal of Allergy and Clinical Immunology published a study

regarding the bioavailability and effectiveness of outdated EpiPen and EpiPen Jr. auto-injector

devices, which were then labeled with an expiration date 27 months after the date of manufacture




                                                32
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 33 of 57




according to the then-approved stability protocol.64 The study found that the epinephrine content

of the devices generally decreased as the devices aged past 27 months, recommended that patients

carry unexpired devices, and that a device older than 27 months should be used in the absence of

an unexpired alternative because “the potential benefits of using it is greater than the potential risk

of suboptimal epinephrine dose or of no epinephrine treatment at all.”

       95.     In 2015, the Annals of Allergy, Asthma, and Immunology published a Letter

regarding a study on the effectiveness of EpiPen devices collected in a Florida allergy clinic. 65

Because this study was conducted in 2015, the EpiPens used were presumably labeled with an

expiration date 20 months from the date of manufacture in accordance with Meridian’s 2001

approved request to the FDA to reduce the labeled shelf life to 20 months. This study concluded

that 100% of EpiPens tested up to 24 months past the labeled expiration date (i.e., EpiPens that

were up to 44 months after the date of manufacture) “contained 90% of the labeled epinephrine

dose and therefore met the current United States Pharmacopeia standards of 90% to 115% of

labeled doses.” This evidence strongly supports a shelf life longer than the 18 months that Pfizer,

Meridian, and Mylan disseminated to the public and the 20-month shelf life placed on every

EpiPen device. It further verifies why the “temporary” four-month extension of shelf life was so

easily obtained from the FDA.

       96.     Similarly, in June 2017, the Annals of Internal Medicine published a letter




64
  F.E.R. Simons, Xiaochen Gu, Keith Simons, Outdated EpiPen and EpiPen Jr. autoinjectors:
Past their prime?, 105 J. ALLERGY & CLINICAL IMMUNOLOGY 1025, 1025-30 (May 2000).
65
  Rachid, et al., Epinephrine doses contained in outdated epinephrine auto-injectors collected in
a Florida allergy practice, 114 ANNALS OF ALLERGY, ASTHMA, & IMMUNOLOGY 354, 354-56
(2015).


                                                  33
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 34 of 57




regarding another study on the effectiveness of expired EpiPen devices.66 This study concluded

that EpiPens retain substantial amounts of epinephrine “well beyond their expiration dates” and

that the authors expected that EpiPens up to 50 months after expiration would still provide a

beneficial pharmacologic response. Additionally, the study results reveal the 23 out of 25 (92%)

of EpiPen and EpiPen Jr. devices tested that were up to 29 months past the labeled expiration date

contained 90% of the original dose, which means they still met FDA standards, and the remaining

2 devices contained 88% and 89% of the original dose. This evidence also supports a longer shelf

life than the 18-month date disseminated by Pfizer, Meridian, and Mylan.

        97.     Again, in 2019, another group of researchers found strikingly similar results when

evaluating the potential extension of shelf life for EpiPen devices.67 The researchers concluded

that “the expiration date of EAIs was set considerably short of the point at which epinephrine in

the EAI drops below the FDA’s required 90%. . . [M]ost of the EAIs studied here retained a high

enough percentage of epinephrine, above the requirements by the FDA, to question their true

expiration dating.” Notably, the study found that all 20 EpiPen and EpiPen Jr. devices tested that

were up to 29 months past the labeled expiration date contained 90% of the original dose. This

evidence also supports a longer shelf life than the 18-month date disseminated by Pfizer, Meridian,

and Mylan.

        Defendants obtained windfall profits by artificially reducing the shelf life
        of the EpiPen and EpiPen Jr.

        98.     There are several unique features of the EpiPen market that allow Defendants to

profit from artificially reducing the shelf life of their product.


66
  F. Lee Cantrell, Patricia Cantrell, Anita Wen, Epinephrine Concentrations in EpiPens After the
Expiration Date, 166 ANNALS OF INTERNAL MEDICINE 918, 918-19 (June 20, 2017).
67
  Lynn Kassel, Caroline Jones, Abebe Mengesha, Epinephrine drug degradation in autoinjector
products, 7 J. ALLERGY & CLINICAL IMMUNOLOGY: IN PRACTICE 2491, 2491-2493 (2019).


                                                   34
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 35 of 57




           99.    First, unlike other prescription drugs, EpiPens are prescribed by doctors with the

hope they expire before use. EpiPens are only intended to be used in the relatively rare occurrence

of a life-threatening anaphylactic reaction. This means most patients purchase EpiPens based on

expiration dates and not when they run out of their supply of the medication, as with most

prescription medications.

           100.   The fact that many EpiPens are never used before expiration is further exacerbated

by Pfizer’s and Mylan’s recent efforts to pressure institutions such as schools, theme parks, and

airlines to stockpile EpiPens just in case someone experiences an anaphylactic reaction and does

not have their own device.

           101.   The overwhelming majority of these stockpiled EpiPens are never used. 68

Baltimore County Public Schools purchase approximately 400 EpiPens annually of which only

approximately 17 are used to treat anaphylaxis, meaning the school system throws away

approximately 95% of purchased devices upon expiration. 69 San Francisco uses fewer than 10

EpiPens to treat anaphylaxis each year, but disposes of approximately 120 devices annually, which

means more than 92% of these devices are replaced before they expire.70

           102.   Accordingly, Defendants’ decision to artificially decrease the shelf life of the

EpiPen requires nearly all patients to refill their EpiPens earlier than they would otherwise and

therefore increase the number of times they are forced to purchase Defendants’ products.

           103.   Second, until very recently, and illustrated by the national furor over the rising cost


68
  Kaiser Health News, Instead of Trashing A $600 EpiPen, Some Patients Get A Refill (Mar. 1,
2017) https://khn.org/news/instead-of-trashing-a-600-epipen-some-patients-get-a-refill/ (last
visited May 7, 2020).
69
     Id.
70
  Id. It is unclear how these use statistics are impacted by the forced purchase of the EpiPen in a
package of two, which may further increase the percent of wasted product.


                                                    35
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 36 of 57




of the EpiPen, Pfizer and Mylan have stifled almost all potential competition to the EpiPen within

the United States for many years and possessed approximately a 90% market share for the last

decade.71 Therefore, many patients have never had the option to select a longer-lasting epinephrine

auto-injector product, which means Pfizer, Meridian, and Mylan were able to diminish the quality

of their own product without losing significant sales, as would happen in a truly free market in

response to consumer preferences.

       104.    Combined, these features of the epinephrine auto-injector market mean Pfizer and

Mylan have been able to rake in hundreds of millions of dollars in excess profits as a result of the

EpiPen Expiration Scheme. But for the scheme to defraud, this money would not have flowed in.

       105.    These incentives for artificially reducing shelf life have been also noted by other

organizations, which bolsters the commonsense inference that Defendants have intentionally

shortened the shelf life of the EpiPen to inflate sales and revenue. In 2000, the American Medical

Association adopted a resolution urging the pharmaceutical industry to take action to evaluate drug

expiration dates. It concluded that the “actual ‘shelf life’ of many pharmaceutical products might

be considerably longer than the expiration date that appears on the manufacturer’s container, which

could result in unnecessary waste, higher pharmaceutical costs, and possibly reduced access to

necessary drugs for some patients.”72




71
    Lydia Ramsey, The strange history of the EpiPen, Business Insider (Aug. 17, 2018),
https://www.businessinsider.com/the-history-of-the-epipen-and-epinephrine-2016-8 (last visited
May 18, 2020).
72
    Report of the Council of Scientific Affairs, Pharmaceutical Expiration Dates,
https://www.documentcloud.org/documents/3671873-CSA-Rep-1-Pharmaceutical-Expiration-
Dates-a-01.html (last visited May 7, 2020); accord Marshall Allen, The Myth of Drug Expiration
Dates, ProPublica (July 18, 2017), https://www.propublica.org/article/the-myth-of-drug-
expiration-dates (last visited May 7, 2020).


                                                36
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 37 of 57




        Defendants may have caused unnecessary death or suffering by artificially reducing
        the shelf life.

        106.    In addition to the financial consequences of the artificial reduction in the EpiPen

shelf life, Defendants’ manipulation of shelf life and expiration dates may have physically harmed

or killed patients.

        107.    EpiPens are used only in instances of life-threatening emergencies. Mylan

specifically instructs patients to pay attention to the expiration dates printed on the EpiPen and

EpiPen Jr. and replace them when they have expired. Many patients therefore logically assume

that EpiPens cannot be used beyond the printed expiration date either because the product is

dangerous or would be ineffective to save someone’s life during an anaphylactic emergency.

        108.    As reported by ABC News, in March 2013, a college freshman ate a cookie that

contained peanut oil and suffered a severe anaphylactic reaction that restricted his airway. The

student’s mother quickly reached for an EpiPen that had purportedly expired two months earlier

but was instructed by first responders not to use the recently expired device. A neighbor eventually

brought over an unexpired EpiPen device, which was administered to the teen, but it was too late

and the teenager died of the anaphylactic reaction.73

        109.    This case illustrates the extreme danger and recklessness posed by Defendants’

manipulation of the EpiPen shelf life.

        Equitable Tolling, Discovery Rule, and Fraudulent Concealment.

        110.    Plaintiff repeats and re-alleges the allegations set forth above. At all times relevant

to this Complaint, Defendants took active steps to conceal their unlawful activities, including the




73
   Karen Keller, College Freshman With Peanut Allergy Dies After Eating a Cookie,
ABCNEWS.COM (Mar 15, 2013), https://abcnews.go.com/Health/Allergies/college-freshman-
peanut-allergy-dies-eating-cookie/story?id=18723777 (last visited May 7, 2020)


                                                  37
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 38 of 57




combination and conspiracy alleged herein.

       111.    Discovery Rule: Plaintiff and the members of the Class had no knowledge or

reason to know of the combination or conspiracy alleged herein until on or about (at the earliest)

August 21, 2018, the date that Defendants announced that they possessed data to support a four-

month extension of the EpiPen shelf life.

       112.    Plaintiff and the Class are consumers who do not have the training or means from

which they could have discovered the combination and conspiracy described in this Complaint

before August 21, 2018, if then.

       113.    Information regarding the unlawful conduct described herein, including the

combination or conspiracy alleged, was not available to Plaintiff and members of the Class prior

to August 21, 2018, the date that Defendants announced they possessed sufficient data to support

an additional shelf life of the EpiPen. Plaintiff and members of the Class had no previous,

reasonable means of obtaining the facts or information concerning the Defendants’ unlawful

activities, including the combination and conspiracy alleged herein, all of which were purposefully

concealed by Defendants.

       114.    For these reasons, the statute of limitations as to Plaintiff’s and the Class’ claims

did not begin to run and has been tolled with respect to the claims that Plaintiff and the members

of the Class have alleged in this Complaint.

       115.    Fraudulent Concealment and/or Equitable Tolling: In the alternative,

application of the doctrine of fraudulent concealment and/or equitable tolling tolled the statute of

limitations on the claims asserted herein by Plaintiff and the Class. Plaintiff and the members of

the Class did not discover, and could not have reasonably discovered, the existence of the

conspiracy alleged herein until on or about (at the earliest) August 21, 2018, when Defendants




                                                38
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 39 of 57




publicly announced they internally possessed data supporting an extension of the EpiPen shelf life.

       116.    Before that time, Plaintiff and the members of the Class were unaware of

Defendants’ unlawful conduct, and did not know before then that they were falsely listing the

expiration date. Defendants provided no information, actual or constructive, to Plaintiff and

members of the Class that the expiration dates were false.

       117.    The affirmative acts of Defendants alleged herein were wrongfully concealed and

carried out in a manner that precluded detection.

       118.    By their very nature, Defendants’ conspiracy and fraudulent scheme were self-

concealing. Plaintiff and members of the Class reasonably relied on the expiration date provided

on their EpiPen devices and the representations of an 18-month shelf life widely disseminated to

the public. Accordingly, a reasonable person under the circumstances would not have been alerted

to begin to investigate the legitimacy of the EpiPen expiration dates before the temporary extension

of the expiration date, first announced on August 21, 2018.

       119.    Plaintiff and the members of the Class could not have discovered the alleged

unlawful activity at an earlier date because of the deceptive practices and techniques of secrecy

employed by the Defendants and their co-conspirators to avoid detection of, and fraudulently

conceal, their unlawful conduct.

       120.    Because the alleged unlawful conduct was self-concealing and affirmatively

concealed by Defendants, Plaintiff and members of the Class had no knowledge of the alleged

unlawful conduct, or of any facts or information that would have caused a reasonably diligent

person to investigate before August 21, 2018.

       121.    For these reasons, the statute of limitations applicable to Plaintiff’s and the Class’

claims was tolled and did not begin to run until at least August 21, 2018.




                                                39
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 40 of 57




       122.    Continuing Tort: Defendants are estopped from relying on any statute of

limitations defense because their illegal, deceptive, and fraudulent practices as alleged herein,

which are continuing, have created continuing and repeated injuries to Plaintiff and the Class.

                               CLASS ACTION ALLEGATIONS

       123.    Plaintiff incorporates by reference all allegations above as if fully set forth herein.

       124.    Pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, Plaintiff brings

this suit individually and on behalf of all others similarly situated across the United States (the

“Class”), defined as:

       All persons or entities in the United States and its territories who paid any part of
       the purchase price of an EpiPen refill or replacement within 36 months of the
       purchase date and for consumption by themselves, their families, or their members,
       employees, insureds, participants or beneficiaries (and not for the purpose of resale)
       from November 1, 2010, through and until Class Notice is given (the “Class
       Period”). For purposes of this Class definition, persons or entities “purchased” an
       EpiPen if they directly paid for or reimbursed all or some of the purchase price of
       an EpiPen.
Excluded from the Class are:

       a.      The Defendants and their officers, directors, management, employees, subsidiaries,
               or affiliates;

       b.      All governmental entities, except for government funded employee benefit plans;

       c.      The judges in this case and any members of their immediate families;
       d.      All persons who are presently in bankruptcy proceedings or who obtained a
               bankruptcy discharge in the last three years; and

       e.      All persons who are currently incarcerated.

       125.    The Class consists of millions of EpiPen purchasers residing throughout the United

States. Accordingly, it would be impracticable to join all Class members before this Court.

       126.    Pursuant to Rule 23(b)(3), there are numerous and substantial questions of law or

fact common to all of the members of the Class that predominate over any individual issues that




                                                 40
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 41 of 57




pertain to individual Class members, including:

       a.      Whether Defendants engaged in a scheme to defraud by intentionally reducing the
               shelf life of the EpiPen, so that purchasers did not have the full life of the product,
               without medical justification;

       b.      Whether Defendants misrepresented data or otherwise deceived the FDA to reduce
               the FDA-approved shelf life of the EpiPen;

       c.      Whether Defendants possess stability data indicating a different medically
               necessary shelf life of the EpiPen than the data presented to the FDA, doctors,
               payers, and patients;

       d.      What is the medically necessary shelf life of the EpiPen;

       e.      Whether Defendants deceived payers, doctors, and patients about the medically
               necessary shelf life of the EpiPen as part of a scheme to defraud;

       f.      Whether Defendants formed an enterprise (the “EpiPen Sham Expiration
               Enterprise”) within the meaning of RICO;

       g.      Whether Defendants engaged in a pattern of racketeering to defraud purchasers and
               users of the EpiPen regarding the shelf life and medically necessary shelf life; and

       h.      The quantum of aggregate class-wide damages to the Class as a result of Defendant’s
               misconduct.

       127.    Plaintiff’s claims are typical of those of the Class because their claims arise from

the same facts and turn on the above questions of law and/or fact along with all Class members,

there is a sufficient relationship between the damage to Plaintiff and Defendants’ conduct similarly

affecting all Class members, and Plaintiff has no interests adverse to the interests other Class

members.

       128.    Plaintiff will fairly and adequately protect the interests of Class members and has

retained counsel experienced and competent in the prosecution of complex class actions including

complex questions that frequently arise in similar consumer protection litigation.

       129.    A class action is superior to other methods for the fair and efficient adjudication of

this controversy, since individual joinder of all Class members is impracticable and no other




                                                  41
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 42 of 57




method of adjudication of the claims asserted herein is more efficient and manageable for at least

the following reasons:

        a.      The liability claims presented in this case predominate over any questions of law
                or fact, if any exist at all, affecting any individual Class members;

        b.      Absent certification, Class members will continue to suffer damage and
                Defendants’ unlawful conduct will continue without remedy while Defendants
                obtain further illegal profits;

        c.      Given the size of individual Class members’ claims, few, if any, Class members
                could afford to or would seek legal redress individually for the wrongs Defendants
                committed against them, and absent Class members have no substantial interest in
                individually controlling the prosecution of individual actions;

        d.      When the liability of Defendants has been adjudicated, claims of all Class members
                can be administered efficiently and/or determined uniformly by the Court; and

        e.      This action presents no difficulty that would impede its management by the Court
                as a class action, which is the best available means by which Plaintiff and Class
                members can seek compensation for the harm caused to them by Defendant.

        130.    Because Plaintiff seeks relief for all Class members, the prosecution of separate

actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual Class members, which would establish incompatible

standards of conduct for Defendants.

        131.    Further, bringing individual claims would overburden the courts and be an

inefficient method of resolving the dispute at the center of this litigation. Adjudications with

respect to individual Class members would, as a practical matter, be dispositive of the interest of

other Class members who are not parties to the adjudication and may impair or impede their ability

to protect their interests. As a consequence, class treatment is a superior method for adjudication

of the issues in this case.




                                                42
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 43 of 57




                                      CLAIM FOR RELIEF

                                      COUNT I
  Violation of The Racketeer Influenced and Corrupt Organizations Act (Civil RICO)
                          under 18 U.S.C. § 1962(c) and (d)

       132.    Plaintiff incorporates by reference all allegations above as if fully set forth herein.

       133.    Plaintiff brings Count I on behalf of the Class against all Defendants.

       134.    At all relevant times, Defendants have been “persons” under 18 U.S.C. § 1961(3).

       135.    Section 1962(c) makes it “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity.” 18 U.S.C. § 1962(c).

       136.    Section 1962(d) makes it unlawful for “any person to conspire to violate”, among

other provisions, Section 1962(c). See 18 U.S.C. § 1962(d).

       137.    Since at least November 1, 2010 (after Pfizer acquired Meridian the month before),

Defendants and the Mylan entities have sought to extract excess profits from the sales of the

EpiPen in the United States. Finding it impossible to achieve their sales goals through lawful

means, Defendants and the Mylan entities engaged in illegal acts to further their EpiPen Sham

Expiration Enterprise (defined below).

       138.    From at least November 1, 2010, to the present, Defendants and the Mylan entities

have worked to manipulate the expiration date of the EpiPen by working together as an association-

in-fact enterprise. These entities all participated directly or indirectly in a scheme to falsely state

the medically necessary shelf life of the EpiPen and otherwise manipulate EpiPen expiration dates

(the “EpiPen Sham Expiration Enterprise”), whose purpose was to fraudulently mislead and

deceive payers and patients to purchase EpiPens more often than necessary. Through the EpiPen




                                                  43
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 44 of 57




Sham Expiration Enterprise, Defendants and the Mylan entities obtained illegal profits.

       139.    As a direct and proximate result of their fraudulent scheme and common course of

conduct, Defendants and the Mylan entities have illegally extracted billions of dollars from

Plaintiff and the Class. As explained in detail below, the years-long misconduct of Defendants and

the Mylan entities violated RICO Sections § 1962(c) and (d).

A.     The EpiPen Sham Expiration Enterprise

       140.    At all relevant times, Defendants and the Mylan entities operated as an association-

in-fact enterprise, which was formed for the purpose of engaging in a scheme to defraud regarding

the medically necessary expiration date of the EpiPen. Each of Defendants and the Mylan entities

conducted or participated, directly or indirectly, in the affairs of the EpiPen Sham Expiration

Enterprise.

       141.    The EpiPen Sham Expiration Enterprise consists of the following entities and

individuals:

       1.      The Mylan Entities

       142.    Mylan N.V. and Mylan Specialty L.P. (previously Dey Pharma until 2012, before

a name change to Mylan Specialty74) are distinct legal entities.

       143.    Each of these Mylan entities is a “person” under 18 U.S.C. § 1961(3).

       144.    The Mylan entities operated and managed the EpiPen Sham Expiration Enterprise

to inflate EpiPen sales and revenue to enrich Mylan’s top executives, including Ms. Bresch, who

paid themselves bonuses, among other self-serving compensation schemes.

       145.    Mylan N.V. was directly involved in nearly all of the sales, pricing, and marketing




74
  Mylan to Change Name of Specialty Subsidiary From Dey Pharma to Mylan Specialty, Feb. 15,
2012, available at: http://newsroom.mylan.com/press-releases?item=122962


                                                44
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 45 of 57




decisions regarding the EpiPen.

       146.    Mylan Specialty, L.P., is the primary entity that markets, distributes, and sells the

EpiPen in the United States and is currently the holder of NDA #019430 for the EpiPen.

       2.      The Pfizer Entities: Pfizer and Meridian

       147.    Each of the Defendants is a “person” under 18 U.S.C. § 1961(3).

       148.    Each operated or managed the affairs of an enterprise, the EpiPen Sham Expiration

Enterprise, through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).

       149.    The Pfizer entities do more than simply manufacture the EpiPen, as illustrated by

the fact that Pfizer issued a joint press release regarding the August 2018 EpiPen shortage, 75

provided the product stability data to support expiration date extensions for particular lots, 76

currently maintains a website updating patients on the EpiPen shortage,77 was the sponsor of the

EpiPen NDA #019430 as of November 2001 via its Meridian subsidiary,78 and stamps the critical

expiration date on each EpiPen device as the manufacturer of the EpiPen. It also ships in interstate

commerce, using the mails, every shipment of EpiPens with a falsely listed expiration date.

       150.    Meridian has owned the rights to the EpiPen in the United States since well before



75
      https://www.fda.gov/downloads/Drugs/DrugSafety/DrugShortages/UCM617733.pdf               (last
visited May 7, 2020).
76
      https://www.fda.gov/downloads/Drugs/DrugSafety/DrugShortages/UCM617733.pdf (last
visited May 7, 2020); Press Release, Pfizer, Important Update on EpiPen® (Epinephrine Injection,
USP)            0.3         mg          Auto-Injectors         (Aug.         21,         2018),
https://www.pfizer.com/news/featured_stories/featured_stories_detail/important_update_on_epip
en_epinephrine_injection_usp_0_3_mg_auto_injectors (last visited May 7, 2020).
77
   Press Release, Pfizer, Important Update on EpiPen® (Epinephrine Injection, USP) 0.3 mg Auto-
Injectors                         (Aug.                      21,                         2018),
https://www.pfizer.com/news/featured_stories/featured_stories_detail/important_update_on_epip
en_epinephrine_injection_usp_0_3_mg_auto_injectors (last visited May 7, 2020).
78
 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/019430Orig1s015.pdf (last visited
May 7, 2020).


                                                45
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 46 of 57




2010, and at all times relevant to this case has controlled the manufacturing, shipping, distribution,

and labeling of the EpiPen, including the expiration date that is listed on that label.

          151.   Upon information and belief, Pfizer had a motivation to increase sales of the EpiPen

because it manufactures the EpiPen and receives revenue from EpiPen sales. According to Pfizer’s

annual financial reports, Pfizer made well over $1 billion in EpiPen revenues from 2012-2019:79

                                 Year                   Pfizer EpiPen
                                                     Revenue (in Millions)
                                  2012                       $263

                                  2013                        $273

                                  2014                        $294

                                  2015                        $339

                                  2016                        $386

                                  2017                        $290

                                  2018                        $303

                                  2019                        $303



          152.   The removal of the single EpiPen from the United States market in August 2011

forced all consumers and purchasers to buy EpiPens in packages of two (a 2-Pak), or not all. This

2-Pak hard switch amplified the EpiPen Expiration Scheme by doubling the number of EpiPens

that would expire prematurely.

          3.     The Participation of Defendants and the Mylan entities in the EpiPen Sham
                 Expiration Enterprise

          153.   Upon information and belief, Defendants and the Mylan entities are, and have been,



79
     https://investors.pfizer.com/financials/annual-reports/default.aspx (last visited May 26, 2020).


                                                   46
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 47 of 57




in regular and constant communication regarding the EpiPen.

         154.   Pfizer and Mylan have jointly shared the intellectual property for the EpiPen,

including rotating Orange Book sponsorship.

         155.   Upon information and belief, Defendants and the Mylan entities were deeply

involved in the EpiPen Sham Expiration Enterprise. The June 5, 2019, press release regarding the

“temporary” expiration date extension, for example, was issued jointly by Mylan and Pfizer and

makes clear that Mylan and Pfizer were both “coordinating with the FDA” and that the stability

data was provided by Pfizer:80




         156.   The EpiPen Sham Expiration Enterprise depended upon Defendants and the Mylan

entities working together in shared concert to conceal the actual expiration date. Neither of the

Defendants nor any of the Mylan entities could have individually pulled off this scheme to defraud,


80
     https://www.fda.gov/media/127690/download (last visited May 26, 2020).


                                                47
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 48 of 57




and it was strengthened by the fact that two major pharmaceutical companies used their prestige

and logos to lull the world into believing the expiration date was accurate and not misrepresented.

       157.    Defendants and the Mylan entities are in the regular business of making and selling

pharmaceutical drugs and devices. It is not routine for them to engage in fraudulent activities or to

engage in a pattern of mail and wire fraud.

       158.    Defendants and the Mylan entities have worked together on the EpiPen in shared

concert since at least November 2010, when Pfizer acquired King and Meridian.

B.     The EpiPen Sham Expiration Enterprise Sought to Increase the Profits of
       Defendants and the Mylan Entities by Deceiving Consumers into Purchasing
       EpiPens More Frequently by Misstating the Expiration Date.

       159.    At all relevant times, the EpiPen Sham Expiration Enterprise: (a) had an existence

separate and distinct from each of the Defendants and the Mylan entities; (b) was separate and

distinct from the pattern of racketeering in which Defendants and the Mylan entities engaged; and

(c) was an ongoing and continuing organization consisting of legal entities, including the Mylan

entities, the Pfizer entities, other entities and individuals associated for the common purpose of

increasing EpiPen sales.

       160.    Pfizer and Mylan coordinated the EpiPen Sham through their “Joint Commercial

Committee”—virtually the working definition of a RICO enterprise.81

       161.    Each member of the EpiPen Sham Expiration Enterprise shared in the financial

windfall generated by the enterprise, and each member shared in the common purpose of forcing



81
  See In re EpiPen (Sanofi v. Mylan), 2:17-md-02785-DDC-TJJ (D. Kan.) Doc. 1814, at p. 30 of
110 (describing Joint Commercial Committee), available at https://media.snacksafely.com/wp-
content/uploads/2019/08/07915399824.pdf. See also In re EpiPen Mktg., Sales Practices &
Antitrust Litig., No. 17-MD-2785-DDC-TJJ, 2019 WL 5424763, at *4 (D. Kan. Oct. 23, 2019)
(“Mylan asserts there are no Joint Commercial Committee-related agreements it has not
produced[.]”).


                                                 48
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 49 of 57




patients and payers to repurchase EpiPens sooner than was medically necessary based on false,

deceptive, and or misleading expiration dates.

       162.    The EpiPen Sham Expiration Enterprise engaged in, and its activities affected

interstate and foreign commerce, because it involved commercial activities across state boundaries,

such as the marketing, promotion, advertisement and sale or lease of the EpiPen throughout the

country, and the receipt of monies from the sale of the same.

       163.    Within the EpiPen Sham Expiration Enterprise, there was a common

communication network by which co-conspirators shared information using the interstate mails

and wires on a regular basis.

       164.    Each member of the EpiPen Sham Expiration Enterprise had a systematic linkage

to the others through corporate ties, contractual relationships, financial ties, and continuing

coordination of activities.

       165.    Through the EpiPen Sham Expiration Enterprise, Defendants and the Mylan

entities functioned as a continuing unit with the common purpose of furthering the illegal scheme

and their common purposes of increasing their revenues by artificially and secretly shortening the

expiration date in a matter that was at odds with and contradicted their own testing and data.

       166.    The ordinary business of Defendants and the Mylan entities is to engage in the

manufacture and sale of pharmaceutical drugs and devices. It is not part of their routine business

to engage in acts of mail and wire fraud by deceiving consumers of their products about the actual

expiration dates of their products.

       167.    While Defendants and the Mylan entities participated in, and are members of, the

enterprise, they have a separate existence from the enterprise, including distinct legal statuses,

different offices and roles, bank accounts, officers, directors, employees, individual personhood,




                                                 49
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 50 of 57




reporting requirements, and financial statements.

       168.    Defendants and the Mylan entities directed and controlled the ongoing organization

necessary to implement the scheme at meetings and through communications of which Plaintiff

cannot fully know at present, because such information lies in the exclusive control of Defendants

and the Mylan entities.

       169.    This enterprise has continued for over ten years (since November 2010), and the

enterprise (and pattern of racketeering) are ongoing and open-ended.

       170.    In fact, Defendants and the Mylan entities worked so closely on the EpiPen that

they have decided to merge, with Pfizer absorbing Mylan (to obtain the EpiPen rights):

       The new company will be led by Pfizer’s Michael Goettler, currently president of
       the Upjohn business. Mylan Chairman Robert Coury will be executive chairman,
       and Mylan CEO Heather Bresch will depart.
       [Jared Holz, health-care strategist at Jefferies] called the management shuffle a
       positive for the deal, noting Mylan’s had “one of the most out-of-favor management
       teams in all of health care.”
       Bresch was at the center of the 2016 uproar over Mylan’s pricing of the EpiPen, a
       lifesaving medication delivery system for people with extreme allergies. The price
       of a pair of EpiPens had risen to $600 from $100 in 2008, and she defended the
       price hike. Mylan later offered a generic version for about $300.
       As part of the deal, Pfizer will separate its Upjohn unit in a tax-free spinoff and will
       simultaneously combine with Mylan.82

       171.    Once this merger occurs, which is scheduled for 2021, the association-in-fact

enterprise alleged in this case will cease within the meaning of RICO because Mylan and Pfizer

will be one unified corporate entity. Since 2010 until the merger, however, Defendants and the

Mylan entities have functioned as the EpiPen Sham Expiration Enterprise.




82
   Meg Tirrell, Pfizer will combine its off-patent drug business with Mylan, CNBC (July 29, 2019),
https://www.cnbc.com/2019/07/29/pfizer-to-combine-its-off-patent-drug-business-with-
mylan.html (last visited May 7, 2020).


                                                 50
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 51 of 57




C.     The Pattern of Racketeering: Mail Fraud, Wire Fraud, and Corruption of an
       Official Proceeding

       172.    To carry out the scheme to defraud, Defendants and the Mylan entities knowingly

participated, directly or indirectly, and conducted the affairs of the EpiPen Sham Expiration

Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1),

1961(5) and 1962(c), and which employed the use of the mail and wire facilities, in violation of

18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud). Defendants and the Mylan entities also

engaged in corruption of an official proceeding, a Congressional hearing in which Ms. Bresch was

under oath and speaking on behalf of Mylan, in violation of 18 U.S.C. § 1512(c)(2).

       173.    The predicate acts of racketeering (18 U.S.C. § 1961(1)) engaged in by Defendants

and the Mylan entities include, but are not limited to:

               a.     Mail Fraud: Defendants and the Mylan entities violated 18 U.S.C. § 1341
               by engaging in an unlawful scheme to defraud involving false pretenses,
               misrepresentations, promises, and omissions. In furtherance of this scheme,
               Defendants, in collaboration with the Mylan entities, used the mails.

                       ▪   Defendants and the Mylan entities shipped, or caused to ship, via
                           interstate mail EpiPen devices to pharmacies, patients, schools, and
                           others bearing expiration dates on EpiPens that were manipulated by
                           shortening the time consumers were allowed to use them before they
                           expired.

                       ▪   Every EpiPen that bears a falsely labeled expiration date was shipped in
                           interstate commerce using the mails. Discovery is needed on how many
                           shipments of the EpiPen have occurred, but Pfizer said in a written
                           statement to the Wall Street Journal in 2017 that “between 2015 and
                           [September 7, 2017], [Pfizer] has shipped more than 30 million EpiPen
                           auto-injectors globally.”83

                       ▪   Defendants and the Mylan entities used the mails in furtherance of their
                           scheme to defraud and, in fact, could not have accomplished their
                           scheme to defraud without using the mails to ship the EpiPen


83
  Thomas M. Burton, FDA Warns Pfizer’s Meridian Unit on EpiPen Oversight, Quality Issues,
WALL ST. J. (Sept 7, 2017), https://www.wsj.com/articles/fda-warns-pfizers-meridian-unit-on-
epipen-oversight-quality-issues-1504826114 (last visited May 7, 2020).


                                                 51
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 52 of 57




                       nationwide to victims in all fifty states.

                   ▪   Defendants and the Mylan entities also used the mails in correspondence
                       with the FDA regarding the expiration date of the EpiPen, as described
                       above in this Complaint.

            b.     Wire Fraud: Defendants, in collaboration with the Mylan entities, violated
            18 U.S.C. § 1343 by engaging in an unlawful scheme to defraud involving false
            pretenses, misrepresentations, promises, and omissions. In furtherance of this
            scheme, Defendants and the Mylan entities used the interstate wires.

                   ▪   Defendants and the Mylan entities communicated with pharmaceutical
                       payers and pharmacy benefit managers via wire regarding formulary
                       coverage of the EpiPen without disclosing manipulation of EpiPen
                       expiration dates to increase Defendants and the Mylan entities profits.

                   ▪   Defendants and the Mylan entities communicated with patients directly
                       through the My EpiPen Program (including the internet and email) to
                       instruct patients via email to replace and repurchase EpiPens more
                       frequently than was medically necessary.

                   ▪   Defendants and the Mylan entities used the interstate wires to receive
                       and process payments from their illicit sales of the EpiPen based on the
                       false expiration date.

                   ▪   Defendants, in collaboration with the Mylan entities, had Ms. Bresch
                       testify before Congress on September 21, 2016, and falsely describe the
                       expiration date, along with a promise that the expiration date would be
                       extended (as described above in this Complaint).

                   ▪   Defendants and the Mylan entities also used the wires in correspondence
                       with the FDA regarding the expiration date of the EpiPen, as described
                       above in this Complaint.

            c.     Corruption of an Official Proceeding: Defendants, in collaboration with the
            Mylan entities, violated 18 U.S.C. § 1512(c)(2) by corruptly influencing
            proceedings before both Congress and the FDA.

                   ▪   Defendants and the Mylan entities corruptly influenced Congressional
                       proceedings when Mylan’s CEO, Ms. Bresch, testified to Congress on
                       September 21, 2016, that the then-current expiration date of the EpiPen
                       was 18 months from the date of manufacture without disclosing that this
                       expiration date was artificially reduced. Additionally, Defendants and
                       the Mylan entities corruptly influenced Congressional proceedings
                       when Ms. Bresch testified that Mylan was about to submit documents
                       “within days” (as explained above) to the FDA that would allow a 24-
                       month expiration date on the EpiPen product. At the time that statement
                       was made, Ms. Bresch, Defendants, and the Mylan entities knew they


                                             52
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 53 of 57




                            had no present intention to make any submission to FDA.

       174.    In doing so, Defendants and the Mylan entities have deceived and cheated patients

and third-party payors out of billions of dollars for the last several years.

       175.    This pattern of racketeering is open-ended and remains ongoing. Only by pursuing

this lawsuit and financially punishing Defendants and Mylan will the pattern of racketeering at

issue here finally cease.

       176.    The predicate acts are all related because they were all done in furtherance of the

same overall goal and common purpose of the RICO enterprise: to force consumers to refill their

EpiPens earlier than was actually required.

D.     Causation and Damages

       177.    The EpiPen Sham Expiration Enterprise directly caused consumers and purchasers

to overpay by forcing them to purchase EpiPens more frequently than was medically necessary

and more frequently than they would have but for the fraud scheme. There is a direct and straight

line from the scheme to defraud to the damages suffered.

       178.    There are no intervening steps or causes that could have prevented or altered or

even interfered with the EpiPen Sham Expiration Enterprise.

       179.    All purchasers of the EpiPen purchased the EpiPen in reasonable reliance upon the

expiration date, and Mylan was focused on the buying patterns of end-consumers. Defendants and

the Mylan entities knew that if they artificially manipulated the expiration date to attain a one-year

purchasing cycle, then a significant portion of consumers would purchase the EpiPen exactly as

Defendants and the Mylan entities intended. For example, at least 35% of consumers repurchase

the EpiPen every year, and almost every EpiPen consumer who ever repurchases an EpiPen

(approximately 60%) does so within three years—or within the 42-month expiration date shown

by recent studies.


                                                  53
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 54 of 57




       180.       The exact purchase history of consumers, at the level of the individual consumer,

is available from PBMs, third-party payors (who track this information and have been proven to

possess this information), and other relevant data sources, so there is no real risk that the class will

include any class members who were not harmed by the EpiPen Sham Expiration Enterprise. The

class will include those who purchased the EpiPen within the shortened expiration date, and,

likewise, it will exclude those consumers who did not purchase the EpiPen within the shortened

expiration date.

       181.       Defendants and the Mylan entities target individual consumers to purchase the

EpiPen by encouraging them to sign up for emails and other programs, for example in this pop-up

that appears:84




84
  See, e.g., Access and Savings Programs, EpiPen.com, https://www.epipen.com/paying-for-
epipen-and-generic (last accessed Mar. 2, 2020).


                                                  54
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 55 of 57




       182.    The EpiPen website prominently features the expiration date on its homepage, and

Defendants and the Mylan entities use the back to school mailing program to directly target end-

purchasers, the focus of the scheme to defraud. Defendants and the Mylan entities have lured

consumers into providing their email addresses to Mylan, which sends them reminders to renew

before the false expiration date. Each email is a separate act of wire fraud that forms part of the

pattern of racketeering, and each email further confirms the direct line between Defendants and

the Mylan entities on one end and consumers on the other end.

       183.    By reason of, and as a result of the conduct of Defendants and the Mylan entities,

Plaintiff and Class members have been injured in their property by overpaying more often for

EpiPens than they otherwise would have. It is a commonsense inference (and one that a jury is

allowed to make) that patients purchase new EpiPens once their current EpiPen expires. Thus, by


                                                55
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 56 of 57




falsely listing the expiration date, Defendants and the Mylan entities artificially and illegally

caused patients and payors to purchase EpiPens more quickly and frequently than they would have

had the Defendants listed the accurate and true expiration date.

       184.    The violations of 18 U.S.C. § 1962(c) and (d) by Defendants and the Mylan entities

have directly and proximately caused injuries and damages to Plaintiff and Class members, and

Plaintiff and Class members are entitled to bring this action for three times their actual damages,

as well as costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(a) and (c).

                                 DEMAND FOR JURY TRIAL

       185.    Plaintiff respectfully demands a jury trial on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully requests the following relief:

        a.     Determine that this action may be maintained as a class action pursuant to Fed. R.
               Civ. P. 23(a), (b)(3), and direct that reasonable notice of this action, as provided by
               Fed. R. Civ. P. 23(c)(2) be given to the Class;

        b.     Appoint Plaintiff as Class Representative and Plaintiff’s counsel as Class Counsel;

        c.     Order Defendants to disgorge unlawful profits related to using misleading
               expiration dates on EpiPens;

        d.     Award compensatory damages to Plaintiff and the proposed Class in an amount
               to be established at trial;

        e.     Award treble damages under the RICO statute;

        f.     Award pre- and post-judgment interest;

        g.     Award reasonable attorneys’ fees and costs; and,

        h.     For all such other and further relief as may be just and proper.




                                                 56
Case 1:20-cv-01948-STV Document 1 Filed 07/02/20 USDC Colorado Page 57 of 57




Date: July 2, 2020                 Respectfully submitted,


                                   PARKER LIPMAN, LLP

                                   A duly signed original is available at the offices
                                   of Parker Lipman, LLP

                                   /s/ Daniel A. Lipman
                                   Daniel A. Lipman, No. 35046
                                   PARKER LIPMAN LLP
                                   3200 Cherry Creek So. Dr., Ste. 520
                                   Denver, Colorado 80209




                                     57
